As filed with the Securities and Exchange Registration No. 333-56297 Commission on April 16, 2012 Registration No. 811-02512 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-4 Post-Effective Amendment No. 44 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 And Amendment to REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 Variable Annuity Account B (Exact Name of Registrant) of ING LIFE INSURANCE AND ANNUITY COMPANY (Name of Depositor) One Orange Way Windsor, Connecticut 06095-4774 (860) 580-4646 (Address and Telephone Number of Depositor’s Principal Office) Nicholas Morinigo, Esq. ING Americas (U.S. Legal Services) 1475 Dunwoody Drive, West Chester, PA 19380-1478 (610) 425-3447 (Name and Address of Agent for Service of Process) Approximate Date of Proposed Public Offering: As soon as practical after the effective date of the Registration Statement. It is proposed that this filing will become effective (check appropriate box): [ ] immediately upon filing pursuant to paragraph (b) of Rule 485 [ X ] on April 30, 2012, pursuant to paragraph (b) of Rule 485 [ ] 60 days after filing pursuant to paragraph (a)(1) [ ] on , pursuant to paragraph (a)(1) of Rule 485 If appropriate, check the following box: [ ] This post-effective amendment designates a new effective date for a previously filed post- effective amendment Title of Securities Being Registered: Group or Individual Deferred Variable Annuity Contracts PART A SUPPLEMENT Dated April 30, 2012 To The Prospectus Dated April 30, 2012 ING Variable Annuity Issued By ING Life Insurance and Annuity Company Through Its Variable Annuity Account B This supplement updates the prospectus for your variable annuity contract. Please read it carefully and keep it with your copy of the prospectus for future reference. If you have any questions, please call our Customer Contact Center at 1-800-531-4547. Important Information Regarding Upcoming Fund Reorganizations On January 12, 2012, the Board of Trustees of ING Investors Trust approved a proposal to reorganize the following “Merging Portfolios” with and into the following “Surviving Portfolios”: Merging Portfolios Surviving Portfolios ING American Funds Growth Portfolio ING Large Cap Growth Portfolio (Class I) ING Artio Foreign Portfolio (Class S) ING Templeton Foreign Equity Portfolio (Class I) Subject to shareholder approval, each reorganization is expected to take place on or about July 21, 2012 (the “Reorganization Date”), resulting in a shareholder of a given Merging Portfolio becoming a shareholder of the corresponding Surviving Portfolio. Each shareholder will thereafter hold shares of the Surviving Portfolio having equal aggregate value as shares of the Merging Portfolio, and the Merging Portfolios will no longer be available under the contract. Prior to the Reorganization Date, you may reallocate your contract value in the Merging Portfolio to another investment portfolio currently available under the contract. This reallocation will neither count as a transfer for purposes of our Excessive Trading Policy nor be subject to a transfer charge under the contract. Contract value remaining in the Merging Portfolio on the Reorganization Date will be placed in the Surviving Portfolio. You may provide alternative instructions by calling our Customer Service Center at the number above. As of the effective date noted above, any references in the prospectus to the Merging Portfolios as being available under the contract are deleted. April 2012 ING Life Insurance and Annuity Company Variable Annuity Account B of ING Life Insurance and Annuity Company Deferred Variable Annuity Contract ING V ARIABLE A NNUITY April 30, 2012 The Contract. The contract described in this prospectus is a group or individual deferred variable annuity contract issued by ING Life Insurance and Annuity Company (“ILIAC,” the “Company,” “we,” “us,” “our”). It is issued to you, the contract holder, as either a nonqualified deferred annuity, including contracts offered to a custodian for an Individual Retirement Account as described in Section 408(a) of the Internal Revenue Code of 1986, as amended (“Tax Code”); a qualified individual retirement annuity (“IRA”); a qualified Roth IRA; or as a qualified contract for use with certain employer sponsored retirement plans. The contract is not available as a SIMPLE IRA under Tax Code Section 408(p). Why Reading this Prospectus Is Important. This prospectus contains facts about the contract and its investment options that you should know before purchasing. This information will help you decide if the contract is right for you. Please read this prospectus carefully. Premium Bonus Option. We will credit a premium bonus to your account for each purchase payment you make during the first account year if you elect the premium bonus option. There is an additional charge for this option during the first seven account years. Therefore, the fees you will pay if you elect the premium bonus option will be greater than the fees you will pay if you do not elect the premium bonus option. The premium bonus option may not be right for you if you expect to make additional purchase payments after the first account year or if you anticipate that you will need to make withdrawals during the first seven account years. In these circumstances the amount of the premium bonus option charge may be more than the amount of the premium bonus we credit to your account. See “Premium Bonus Option–Suitability.” Investment Options. The contract offers variable investment options and fixed interest options. When we establish your account you instruct us to direct account dollars to any of the available options. Variable Investment Options. These options are called subaccounts. The subaccounts are within Variable Annuity Account B (the “separate account”), a separate account of the Company. Each subaccount invests in one of the mutual funds listed on the previous page. Earnings on amounts invested in a subaccount will vary depending upon the performance of its underlying fund. You do not invest directly in or hold shares of the funds. The Funds. Information about the funds in which the subaccounts invest is located in APPENDIX III - Description of Underlying Funds and in each fund prospectus. A prospectus containing more information on each Underlying Fund may be obtained by calling our Customer Service Center at 1-800-366-0066. Read this prospectus in conjunction with the fund prospectuses, and retain the prospectuses for future reference. Getting Additional Information. You may obtain free of charge, the April 30, 2012 Statement of Additional Information (“SAI”) about the separate account by indicating your request on your application or calling us at 1-800-531-4547. You may also obtain free of charge, the most recent annual and/or quarterly report of ING Life Insurance and Annuity Company by calling us at 1-800-366-0066. You may also obtain an SAI for any of the funds by calling that number. The Securities and Exchange Commission (“SEC”) also makes available to the public reports and information about the separate account and the funds. Certain reports and information, including this prospectus and SAI, are available on the EDGAR Database on the SEC website, www.sec.gov, or at the SEC Public Reference Room in Washington, D.C. You may call 1-202-942-8090 or 1-800-SEC-0330 to get information about the operations of the Public Reference Room. You may obtain copies of reports and other information about the separate account and the funds, after paying a duplicating fee, by sending an email request to publicinfo@sec.gov or by writing to the SEC Public Reference Room, treet, N.E., Room 1580, Washington, D.C. 20549-0102. The SAI table of contents is listed in this prospectus. The SAI is incorporated into this prospectus by reference. ILIAC Variable Annuity –INGVA Additional Disclosure Information. Neither the SEC nor any state securities commission has approved or disapproved the securities offered through this prospectus or passed on the accuracy or adequacy of this prospectus. Any representation to the contrary is a criminal offense. We do not intend for this prospectus to be an offer to sell or a solicitation of an offer to buy these securities in any state that does not permit their sale. We have not authorized anyone to provide you with information that is different than that contained in this prospectus. Fixed Interest Options. · ILIAC Guaranteed Account (the “Guaranteed Account”) · Fixed Account Except as specifically mentioned, this prospectus describes only the investment options offered through the separate account. However, we describe the fixed interest options in appendices to this prospectus. There is also a separate Guaranteed Account prospectus. To obtain a copy, write or call our Customer Service Center at P.O. Box 9271, Des Moines, Iowa 50306-9271, 1-800-366-0066 or access the SEC’s website (www.sec.gov). Availability of Options. Some funds or fixed interest options may be unavailable through your contract or in your state. The contract is not a deposit with, obligation of or guaranteed or endorsed by any bank, nor is it insured by the FDIC. The contract is subject to investment risk, including the possible loss of the principal amount of your investment. We pay compensation to broker/dealers whose registered representatives sell the contract. See “OTHER TOPICS–Contract Distribution,” for further information about the amount of compensation we pay. The investment portfolios are listed on the next page. ILIAC Variable Annuity – INGVA The investment portfolios available under your contract are: Fidelity ® VIP Contrafund ® Portfolio (Class I) ING Large Cap Growth Portfolio (Class I) Fidelity ® VIP Equity-Income Portfolio (Class I) ING Large Cap Value Portfolio (Class S) ING American Funds Asset Allocation Portfolio ING Marsico Growth Portfolio (Class S) ING American Funds International Portfolio* ING MFS Total Return Portfolio (Class I) ING American Funds World Allocation Portfolio ING MidCap Opportunities Portfolio (Class S) ING Balanced Portfolio (Class I) ING Money Market Portfolio (Class I) ING Baron Growth Portfolio (Class S) ING Oppenheimer Global Portfolio (Class I) ING BlackRock Inflation Protected Bond Portfolio (Class S) ING PIMCO Total Return Bond Portfolio (Class S) ING BlackRock Large Cap Growth Portfolio (Class I) ING Pioneer Fund Portfolio (Class I) ING BlackRock Science and Technology Opportunities ING Pioneer High Yield Portfolio (Class I) Portfolio (Class I) ING Pioneer Mid Cap Value Portfolio (Class S) ING Clarion Global Real Estate Portfolio (Class S) ING Retirement Conservative Portfolio (Class ADV) ING Davis New York Venture Portfolio (Class S) ING Retirement Growth Portfolio (Class ADV)* ING FMR SM Diversified Mid Cap Portfolio (Class I) ING Retirement Moderate Growth Portfolio (Class ADV)* ING Franklin Income Portfolio (Class S) ING Retirement Moderate Portfolio (Class ADV)* ING Franklin Mutual Shares Portfolio (Class S) ING Russell TM Large Cap Growth Index Portfolio (Class I) ING Franklin Templeton Founding Strategy Portfolio ING Russell TM Large Cap Index Portfolio (Class I) (Class S) ING Russell TM Large Cap Value Index Portfolio (Class I) ING Global Bond Portfolio (Class I) ING Small Company Portfolio (Class I) ING Global Resources Portfolio (Class S) ING SmallCap Opportunities Portfolio (Class S) ING Growth and Income Portfolio (Class I) ING T. Rowe Price Capital Appreciation Portfolio (Class S) ING Index Plus LargeCap Portfolio (Class I) ING T. Rowe Price Diversified Mid Cap Growth Portfolio ING Intermediate Bond Portfolio (Class I) (Class I) ING International Index Portfolio (Class I) ING T. Rowe Price Equity Income Portfolio (Class S) ING Invesco Van Kampen Equity and Income Portfolio ING T. Rowe Price Growth Equity Portfolio (Class I) (Class I) ING Templeton Foreign Equity Portfolio (Class I) ING JPMorgan Emerging Markets Equity Portfolio (Class S) ING Templeton Global Growth Portfolio (Class S) ING JPMorgan Small Cap Core Equity Portfolio (Class I) ING Thornburg Value Portfolio (Class I) ING UBS U.S. Large Cap Equity Portfolio (Class I) (1) This fund has changed its name to the name listed above. See APPENDIX III–Descriptions of Underlying Funds for a complete list of former and current fund names since your last prospectus supplement. These investment portfolios comprise the subaccounts open to new premiums and transfers. More information can be found in the appendices. APPENDIX III highlights each portfolio’s investment objective and adviser (and any subadviser or consultant), as well as indicates recent portfolio changes. See APPENDIX IV for all subaccounts and valuation information. If you received a summary prospectus for any of the underlying investment portfolios available through your contract, you may obtain a full prospectus and other fund information free of charge by either accessing the internet address, calling the telephone number or sending an email request to the contact information shown on the front of the portfolio’s summary prospectus. * These investment portfolios are offered in a “Master-Feeder” or “Fund of Funds” structure. See “ INVESTMENT OPTIONS–Mutual Fund (Fund) Descriptions ” and “ FEES–FUND EXPENSES ” for more information about these investment portfolios. ILIAC Variable Annuity – INGVA TABLE OF CONTENTS Page CONTRACT OVERVIEW 2 CONTRACT PHASES 5 FEE TABLE 6 CONDENSED FINANCIAL INFORMATION 10 PURCHASE AND RIGHTS 10 RIGHT TO CANCEL 13 PREMIUM BONUS OPTION 13 INVESTMENT OPTIONS 15 TRANSFERS AMONG INVESTMENT OPTIONS (EXCESSIVE TRADING POLICY) 17 TRANSFERS BETWEEN OPTION PACKAGES 20 FEES 22 YOUR ACCOUNT VALUE 28 WITHDRAWALS 29 SYSTEMATIC DISTRIBUTION OPTIONS 30 DEATH BENEFIT 31 THE INCOME PHASE 35 NEW YORK CONTRACTS 39 TAXATION 42 OTHER TOPICS 52 STATEMENT OF ADDITIONAL INFORMATION 57 APPENDIX I–ILIAC Guaranteed Account I-1 APPENDIX II–Fixed Account II-1 APPENDIX III–Description of Underlying Funds III-1 APPENDIX IV–Condensed Financial Information IV-1 ILIAC Variable Annuity – INGVA CONTRACT OVERVIEW The following is intended as a summary. Please read each section of this prospectus for additional detail. Questions: Contacting the Company. To answer your questions, contact your sales representative or write or call our Customer Service Center at: ING P.O. Box 9271 Des Moines, IA 50306-9271 1-800-531-4547 Sending Forms and Written Requests in Good Order. If you are writing to change your beneficiary, request a withdrawal or for any other purpose, contact us or your sales representative to learn what information is required for the request to be in “good order.” We can only act upon requests that are received in good order. Generally, a request is considered to be in “good order” when it is signed, dated and made with such clarity and completeness that we are not required to exercise any discretion in carrying it out. Sending Additional Purchase Payments. Use the following addresses when sending additional purchase payments. If using the U.S. Postal Service: If using express mail: ING ING Attn: Customer Service Center Attn: Customer Service Center P.O. Box 9271 909 Locust Street Des Moines, IA 50306-9271 Des Moines, IA 50309-2899 Express mail packages should not be sent to the P.O. Box address. Contract Design: The contract described in this prospectus is a group or individual deferred variable annuity contract. It is intended to be a retirement savings vehicle that offers a variety of investment options to help meet long-term financial goals. The term “contract” in this prospectus refers to individual contracts and to certificates issued under group contracts. New York Contracts: Some of the fees, features and benefits of the contract are different if it is issued in the State of New York. For details regarding the New York contracts, see the “ FEE TABLE ” and the “ NEW YORK CONTRACTS ” sections of this prospectus. ILIAC Variable Annuity – INGVA 2 Contract Facts: Option Packages. There are three option packages available under the contract. You select an option package at the time of application. Each option package is distinct. See “ PURCHASE AND RIGHTS ” for age maximums on the calculation of death benefits. The differences are summarized as follows: Option Package I Option Package II Option Package III Mortality and Expense Risk Charge 1 : 0.80% 1.10% 1.25% Death Benefit 2 on Death of the Annuitant 3 : The greater of: The greatest of: The greatest of: 1. The sum of all purchase payments, adjusted for amounts withdrawn or applied to an income phase payment option as of the claim date; or 1. The sum of all purchase payments, adjusted for amounts withdrawn or applied to an income phase payment option as of the claim date; or 1. The sum of all purchase payments, adjusted for amounts withdrawn or applied to an income phase payment option as of the claim date; or 2. The account value on the claim date. 2. The account value on the claim date; or 2. The account value on the claim date; or 3. The “step-up value” on the claim date. 3. The “step-up value” on the claim date; or 4. The “roll-up value” on the claim date. 4 Minimum Initial Purchase Payment 5 : Non-Qualified: Qualified: Non-Qualified: Qualified: Non-Qualified: Qualified: Free Withdrawals 6 : 10% of your account value each account year, non- cumulative. 10% of your account value each account year, non- cumulative. 10% of your account value each account year, cumulative to a maximum 30%. Nursing Home Waiver — Waiver of Early Withdrawal Charge 7 : Not Available Available Available 1 See “
